Per Curiam.
Respondent was admitted to practice by the Appellate Division, First Department in 1972. He maintains an office for the practice of law in the Town of Delhi, Delaware County.
By decision dated July 13, 2004, this Court suspended respondent from the practice of law for a period of one year, but stayed the suspension upon certain conditions (Matter of Mendelson, 9 AD3d 677 [2004]). By further decision dated December 20, 2007, we extended respondent’s stayed suspension for a period of two years (Matter of Mendelson, 46 AD3d 1212 [2007]).
Respondent applies to terminate his stayed suspension. Because we conclude that respondent has complied with the *1401terms and conditions of his stayed suspension, we grant the application.
Lahtinen, J.E, Stein, Garry, Rose and Lynch, JJ., concur.
Ordered that respondent’s application is granted, and the stayed suspension imposed by this Court’s decisions dated July 13, 2004 and December 20, 2007 is terminated.